  Case 1:18-cv-00950-LO-JFA Document 532 Filed 10/24/19 Page 1 of 2 PageID# 23263


                               UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA


SONY MUSIC
ENTERTAINMENT, et al.,
                                         Plaintiff(s),
                    v.
                                                                   MOTION HEARING
COX COMMUNICATIONS, INC.,                                          Case No. 1:18CV950
et al.
                                         Defendant(s)
                                         .


HONORABLE LIAM O’GRADY presiding                                         Court Reporter: N. Linnell
Deputy Clerk: Amanda                                                     Hearing Began: 2:01 – 3:43
Proceeding Held: October 24, 2019                                        Hearing Ended: 4:00 – 5:37


Appearances:

    Plaintiff(s):        Matthew Oppenheim, Scott Zebrak, Andrew Guerra, Jeffrey Gould

    Defendant(s): Thomas Buchanan, Jennifer Golinveaux, Michael Elkin, Diane Hughes Leiden


[287] Plaintiff’s Motion to Exclude Expert Testimony by Christian Tregillis
[291] Plaintiff’s Motion to Exclude Expert Testimony by Dr. Nick Feamster
[306] Defendant’s Motion to Exclude the Testimony of William H. Lehr, Ph. D.
[312] Plaintiff’s Motion for Summary Judgment
[328] Defendant’s Motion for Summary Judgment

2:06 p.m. – Mr. Zebrak presents argument on [291].
2:21 p.m. – Mr. Buchanan responds and presents argument.
2:35 p.m. – Mr. Zebrak replies.

2:41 p.m. – Mr. Zebrak presents argument on [287].
2:50 p.m. – Mr. Buchanan responds and presents argument.
3:01 p.m. – Mr. Zebrak replies.

3:07 p.m. – Mr. Buchanan presents argument on [306].
3:16 p.m. – Mr. Gould responds and presents argument.
3:39 p.m. – Mr. Buchanan replies.
3:43 p.m. – Mr. Oppenheim addresses the court.
3:43 p.m. – Court recesses.

4:00 p.m. – Court resumes. Mr. Oppenheim presents argument on [312].
4:28 p.m. – Mr. Zebrak continues to present argument on [312].
  Case 1:18-cv-00950-LO-JFA Document 532 Filed 10/24/19 Page 2 of 2 PageID# 23264


4:32 p.m. – Mr. Elkin responds and presents argument on [328].
5:08 p.m. – Mr. Oppenheim presents argument.
5:21 p.m. – Mr. Zebrak continues presenting argument.
5:31 p.m. – Mr. Elkin replies.

   -   Court takes matters under advisement.
